IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF DISCIPLINE OF                        No. 68702
                 LIZZIE R. HATCHER, BAR NO. 247.
                                                                              FILED
                                                                              JUN 1 4 2016

                                         ORDER OF SUSPENSION
                               This is an automatic review under SCR 105(
                 Southern Nevada Disciplinary Board hearing panel's findings of fact,
                 conclusions of law and recommendation that attorney Lizzie Hatcher be
                 suspended from the practice of law for two years and six months based on
                 violations of RPC 1.15 (safekeeping property), RPC 3.3 (candor towards a
                 tribunal), RPC 5.3 (responsibilities regarding nonlawyer assistants), RPC
                 8.1(a) (bar admission & disciplinary matters) and RPC 8.4(c) (misconduct).
                 The disciplinary panel further recommends Hatcher (1) be required to
                 complete ten additional hours of continuing legal education, three of which
                 must relate to the handling of IOLTA trust accounts and seven of which
                 must relate to office management, before seeking reinstatement, (2) pay
                 for an audit of her trust account from November 2006 through January
                 2013 to confirm that all client funds were disbursed correctly and pay with
                 interest any funds that were improperly withheld from clients, and (3) pay
                 the costs of the disciplinary proceedings, including bar counsel and staff
                 salaries.
                               The State Bar has the burden of showing by clear and
                 convincing evidence that Hatcher committed the violations charged. In re
                 Discipline of Drakulich, 111 Nev. 1556, 1566, 908 .P.2d 709, 715 (1995).
                 We "employ a deferential standard of review with respect to [the hearing
SUPREME COURT
        OF
     NEVADA


(0) I 'WA    e                                                                   ko-lackp
                panel's] findings of fact," SCR 105(3)(b), the same as in other civil cases,
                see SCR 105(3)(a) ("To the extent not inconsistent with these rules, an
                appeal from a decision of a hearing panel shall be treated as would an
                appeal from a civil judgment of a district court. ..."). Accordingly, a
                disciplinary panel's findings of fact will not be set aside unless they are
                clearly erroneous or not supported by substantial evidence. See generally
                Sowers v. Forest Hills Subdivision, 129 Nev., Adv. Op. 9, 294 P.3d 427,
                432 (2013); Weddell v. H20, Inc., 128 Nev. 94, 101, 271 P.3d 743, 748
                (2012); Ogawa v. Ogawa, 125 Nev. 660, 668, 221 P.3d 699, 704 (2009). In
                contrast, a hearing panel's conclusions of law and recommended discipline
                are reviewed de novo. SCR 105(3)(b). Whether particular factual findings
                establish an RPC violation is a question of law and therefore is subject to
                de novo review under SCR 105(3)(b). See LK Operating, LLC v. Collection
                Grp., LLC,     331 P.3d 1147, 1157 (Wash. 2014) (stating, in a legal
                malpractice action, that "[w]hether a given set of facts establish an RPC
                violation is a question of law subject to de novo review").
                              Hatcher and the State Bar have filed briefs in this matter.
                Having considered their arguments and reviewed the record, we conclude
                that substantial evidence supports the disciplinary panel's findings of
                misconduct.     See Sowers, 129 Nev., Adv. Op. 9, 294 P.3d at 432. In
                particular, the record supports the panel's findings that Hatcher violated
                her duty of candor toward a tribunal by knowingly making false
                statements of fact in a letter to Justice Court Judge Melissa Saragosa, in
                which Hatcher represented that she had never been process server
                Maurice Carroll's employer. That letter was sent after the justice court
                began investigating false affidavits of service submitted by Carroll in
                hundreds of cases, including those initiated by Hatcher on behalf of one of

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 194TA
                her clients. Before that time, Hatcher represented in letters to a lawyer
                and to "whom it may concern" that Carroll and the business he operated
                worked for Hatcher and she acknowledged that checks for Carroll's
                services were made payable to her and she then paid Carroll directly from
                her own bank account. The record likewise supports the panel's finding
                that Hatcher violated her duty to maintain the integrity of the legal
                profession by making the same false statement of fact in a letter to the
                State Bar in addressing the disciplinary matter and in an interview with
                the Las Vegas Metropolitan Police Department during its investigation of
                Carroll's criminal activities. Finally, the record supports the panel's
                finding that Hatcher falsely represented to the State Bar on her SCR 78.5
                forms that she was exempt from trust fund requirements because she did
                not handle client or third-party funds. Based on those findings, we agree
                with the panel's conclusions that Hatcher violated RPC 3.3, RPC 8.1(a),
                and RPC 8.4(c).
                            Turning to the recommended discipline, and weighing "the
                dut[ies] violated, the lawyer's mental state, the potential or actual injury
                caused by the lawyer's misconduct, and the existence of aggravating or
                mitigating factors," we agree with the panel's recommendation that
                Hatcher be suspended, and that a suspension of two years and six months
                is appropriate to protect the public and the legal profession based on
                Hatcher's violations of RPC 3.3, 8.1(a) and 8.4(c).'     In re Discipline of


                      'Although the panel's findings regarding Hatcher's violation of RPC
                1.15 (safekeeping property) are supported by substantial evidence, and
                while that violation is not insignificant, we are not convinced that on its
                own this violation would warrant a suspension. Compare ABA Standards
                Imposing Lawyer Sanctions, Standard 4.12 (2015) (suspension appropriate
                where "lawyer knows or should have known that he is dealing improperly
                                                                   continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                  Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008). American Bar
                  Association Standard 6.1 applies to "cases involving conduct that is
                  prejudicial to the administration of justice or that involves dishonesty,
                  fraud, deceit, or misrepresentation to a court."     See ABA Standards for
                  Imposing Lawyer Sanctions, Standard 6.1 (2015). Absent aggravating or
                  mitigating circumstances, suspension is appropriate under that standard
                  "when a lawyer knows that false statements . . . are being submitted to the
                  court . . . and causes injury or potential injury to a party to the legal
                  proceeding, or causes an adverse or potentially adverse effect on the legal
                  proceeding." See id. Standard 6.12. The disciplinary panel found and the
                  record supports that Hatcher knowingly made false representations to the
                  justice court, the State Bar, and the police regarding her employment of
                  Carroll, and her misrepresentations adversely affected the legal
                  proceedings in hundreds of cases in which Carroll submitted false
                  affidavits of service.



                  ...continued
                  with client property and causes injury or potential injury to a client"), with
                  Standard 4.13 (reprimand appropriate "when a lawyer is negligent in
                  dealing with client property and causes injury or potential injury to a
                  client"). Similarly, while substantial evidence in the record supports the
                  panel's finding that Hatcher violated RPC 5.3 (responsibilities regarding
                  non lawyer assistants), the RPC 5.3 violation played no significant role in
                  the panel's recommended discipline, which is appropriate under these
                  particular circumstances given that Hatcher's misrepresentations about
                  her working relationship with Carroll, the nonlawyer assistant here,
                  formed the basis for the panel's recommendation for a significant period of
                  suspension and the purpose of the attorney discipline—to protect the
                  public, courts, and the legal profession—is satisfied by the discipline
                  recommended. See State Bar of Nev. v. Claiborne, 104 Nev. 115, 213, 756
P.2d 464, 527-28 (1988).


SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    ce
                                The aggravating circumstances found by the disciplinary
                    panel further support its recommendation that Hatcher be suspended
                    from the practice of law. Hatcher has five prior disciplinary offenses, all of
                    which resulted in private letters of reprimand. 2 Further aggravating the
                    RPC violations, the panel found that Hatcher (1) had a dishonest or selfish
                    motive for her actions; (2) engaged in a pattern of misconduct and multiple
                    offenses by making misrepresentations to the justice court, the State Bar,
                    and the police; (3) submitted false evidence, false statements or engaged in
                    other deceptive practices during her disciplinary hearing; and (4) refused
                    to acknowledge the wrongful nature of her conduct by continuing to insist
                    that her statements regarding the nature of her employment relationship
                    with Carroll were not misrepresentations.
                                Given these professional conduct violations and aggravating
                    circumstances, we agree with the disciplinary panel that suspension is
                    warranted under ABA Standard 6.12. We do not agree, however, with the
                    disciplinary panel's recommended period of suspension as it is not
                    consistent with prior discipline imposed in cases involving similar
                    misconduct. We review the panel's recommended discipline de novo, SCR
                    105(3)(b), and consider 'consistency in the imposition of disciplinary
                    sanctions for the same or similar offenses" in our review.          See ABA
                    Standards for Imposing Lawyer Sanctions, Standard 1.3 (2015). Although
                    Hatcher engaged in serious acts of misconduct, her actions did not result
                    in either criminal charges or a criminal conviction. Therefore, taking into
                    consideration the discipline imposed in other cases where attorneys'

                          2 Hatcher  received the letters of reprimand between July 1989 and
                    May 2009, and the disciplinary panel found the remoteness of Hatcher's
                    prior offenses to be the only mitigating factor.


SUPREME COURT
       OF
    NEVADA


(0 1917A    41glp
                actions led to criminal charges and convictions, we believe that a 12-
                month suspension is sufficient to protect thefl public and the legal
                profession. In re Discipline of Lerner, 124 Nev. at 1246, 197 P.3d at 1077.
                                 We suspend attorney Lizzie R. Hatcher from the practice of
                law in Nevada for a period of 12 months commencing from the date of this
                order. Hatcher shall (1) be required to complete ten additional hours of
                continuing legal education, three of which must relate to the handling of
                IOLTA trust accounts and seven of which must relate to office
                management, before seeking reinstatement, (2) pay for an audit of her
                trust account from November 2006 through January 2013 to confirm that
                all client funds were disbursed correctly and pay with interest any funds
                that were improperly withheld from clients, and (3) pay the costs of the
                disciplinary proceedings, including bar counsel and staff salaries. Hatcher
                also shall comply with SCR 115, The State Bar shall comply with SCR
                121.1.
                                 It is so ORDERED. 3



                                                       oc_5
                                            Parraguirre



                Hardesty


                                               J.
                Saitta


                         3 The
                           Honorable Michael L. Douglas, Justice, voluntarily recused
                himself from participation in the decision of this matter.


SUPREME COURT
         OF
      NEVADA
                                                              6
(CI) I947A
                CHERRY, J., concurring in part and dissenting in part:
                             I concur in the majority's determination that the disciplinary
                panel's findings of fact are well-supported and its conclusions regarding
                RPC violations are legally sound. I respectfully dissent from the
                determination suspending Hatcher for 12 months, however, as I firmly
                believe that a 6-month suspension from the date of this order is sufficient
                to protect the public.



                                                          Cherry



                cc: Chair, Southern Nevada Disciplinary Board
                     Michael J. Warhola, LLC
                     C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
     OF
   NEVADA
                                                     7
(0) 1941A ceo